DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-8, 11-12, and 14 are rejected under 35 U.S.C. 103 as being anticipated by Chang (US Pub. No. 2006/0226539).
Regarding claim 1, in FIGs. 4-5, Chang discloses an integrated circuit assembly comprising: a first die (402) comprising a device side and a backside opposite the device side, the first die having a lateral width; and a second die (408, paragraph [0028]) comprising a plurality of fluidly accessible channels (Channels, paragraph [0028] and [0032]) therein, the second die having a lateral width, wherein the second die is coupled to a backside of the first die.
Chang appears not to explicitly disclose that the lateral width of the first die is at least as great as the lateral width of the second die. There is no evidence showing the criticality of the claimed width.  

  According to well established patent law precedents (see, for example, M.P.E.P. § 2144.05), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to determine (for example by routine experimentation) the optimum width of the first die.
Regarding claim 5, in FIGs. 4-5, Chang discloses a lid (416 and 504/506 paragraphs [0036] and [0041]) disposed on the second die, the lid comprising an area dimension that covers an area comprising the channels.
Regarding claim 6, in FIGs. 4-5, Chang discloses that the lid comprises a fluid inlet (426, paragraph [0035]) and a fluid outlet (436).
Regarding claim 7, in FIGs. 4-5, Chang discloses that the first die is a CPU die and a material of the second die is a semiconductor material (silicon, paragraph [0028]).
Chang appears not to explicitly disclose that a material of the first die and a material of the second die are each a semiconductor material.

To form an inexpensive CPU die it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the CPU die from silicon. In doing so, material of the first die and a material of the second die are each a semiconductor material (silicon).
Regarding claim 8, in FIGs. 4-5, Chang discloses an integrated circuit assembly comprising: at least one package comprising: a first die (402) comprising a device side and a backside opposite the device side, the first die having a lateral width; a second die (408) coupled to the backside of the first die, the second die comprising a plurality of channels (Channels, paragraph [0028] and [0032]) therein and a fluid inlet (426, paragraph [0035]) operable to deliver a fluid to the plurality of channels and a fluid outlet (436), and the second die having a lateral width; and a package substrate (508, paragraph [0041]) coupled to the device side of the die.
Chang appears not to explicitly disclose that the lateral width of the first die is at least as great as the lateral width of the second die. There is no evidence showing the criticality of the claimed width.  
The semiconductor art well recognized that die area (necessarily including width) controls parameters critical for device performance, including device complexity (proportional to number of features/transistors) and size constraints 
  According to well established patent law precedents (see, for example, M.P.E.P. § 2144.05), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to determine (for example by routine experimentation) the optimum width of the first die.
Regarding claim 11, in FIGs. 4-5, Chang discloses a lid (416 and 504/506 paragraphs [0036] and [0041]) disposed on the second die, the lid comprising an area dimension that covers an area comprising the channels.
Regarding claim 12, in FIGs. 4-5, Chang discloses that the lid comprises the fluid inlet and the fluid outlet.
Regarding claim 14, in FIGs. 4-5, Chang discloses an integrated heat spreader (416 and 504/506 paragraphs [0036] and [0041]) coupled to the package substrate and encapsulating a portion of the at least one package, the integrated heat spreader comprising an inlet port (426) coupled to the fluid inlet and an outlet port (436) coupled to the fluid outlet.

Claims 2-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Pub. No. 2006/0226539) in view of Brandenburg (US Pub. No. 2008/0310115).

Chang appears not to explicitly disclose that the thermal interface material comprises a copper material, wherein the copper material is disposed between an adhesive layer on each of a first die side and a second die side of the copper material.
However, in FIGs. 1-4, Brandenburg discloses a TIM comprising a copper mesh screen impregnated with an epoxy resin (paragraph [0021]) wherein an adhesive layer (epoxy resin) if present on each of a first side and a second side of the copper material. Brandenburg discloses that this TIM exhibits outstanding thermal conductivity as compared with known thermal interface materials, and a bonding strength comparable to pure epoxy resin (paragraph [0021]).
To form a TIM having outstanding thermal conductivity as compared with known thermal interface materials, and a bonding strength comparable to pure epoxy resin it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the TIM structure as disclosed by Brandenburg. In doing so, a copper material is disposed between an adhesive layer on each of a first die side and a second die side of the copper material.
Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 21-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art failed to disclose or reasonably suggest the claimed integrated circuit assembly particularly characterized by the at least one package comprising a first package and a second package.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on the reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896